EXHIBIT 23.1 PLS CPA, A PROFESSIONAL CORP.u4#210u SAN DIEGOCALIFORNIA 92111uuTELEPHONE (858)722-5953u FAX (858)761-0341u FAX (858)433-2979uE-MAIL changgpark@gmail.com uSeptember 19, 2016To Whom It May Concern:We hereby consent to the use in this Registration Statement on FormS-1 (Amendment No 2) of our report dated November 20, 2015, relating to the financial statements of FundThatCompany as of September 30, 2015 which appears in such Registration Statement. We also consent to the references to us under the headings “Experts” in such Registration Statement. Very truly yours,/s/ PLS CPAPLS CPA, A Professional Corp.San Diego, CA 92111
